Citation Nr: 0912792	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  05-26 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the right knee.  

2.  Entitlement to service connection for degenerative joint 
disease of the left knee.  

3.  Entitlement to service connection for sciatica of the 
left lower extremity. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION


The Veteran served on active duty including from March 1968 
to December 1976.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in March 2004, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In August 2006, the Veteran raised the claims of earlier 
effective dates for service connection for post-traumatic 
stress disorder and for degenerative joint disease of the 
lumbar spine, which are again referred to the RO for 
appropriate action.  

Regarding the issues of service connection for sciatica of 
the left lower extremity, in June 2008, the Board remanded 
the issue for further development.  As the requested 
development has been completed, no further action to ensure 
compliance with the remand directive is required.  Stegall v. 
West, 11 Vet. App. 268 (1998).

The issues of entitlement to service connection for 
degenerative joint disease of the right and left knees are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The competent medical evidence does not show that the Veteran 
currently has sciatica of the left lower extremity or that 
any previously diagnosed sciatica is related to service or to 
a service-connected disability.  




CONCLUSION OF LAW

Sciatica of the left lower extremity was not incurred in or 
aggravated by service, manifest to a compensable degree 
within a year after service, or caused by or proximately due 
to a service-connected disability.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1137, 5107(b) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131. 

For a Veteran who served 90 days or more of active service 
after December 31, 1946, there is a presumption of service 
connection for organic diseases of the nervous system, if the 
disability is manifest to a compensable degree within one 
year of discharge from service.  38 U.S.C.A. §§ 1101, 
1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
benefit of the doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

Factual Background

Service treatment records show that in September 1975, the 
Veteran had an assessment of sciatica after falling.  The 
following month, a consultation shows no neurological loss.  

On VA examination in March 2004, the Veteran complained of 
radiating pain down his left leg.  The diagnosis was 
sciatica, left leg.  The examiner concluded that the 
Veteran's sciatica was not as likely as not related to 
service because he was not treated for herniated disc or 
sciatica during service and there were no neurological 
deficits on several neurological examinations in service.  

On VA examination in September 2005, the Veteran's sensory 
exam, reflex exam and motor exam were normal.  

Private medical records from Good Shepherd Medical Center 
show that in June 1998, the Veteran had L3-4 and L4-S1 
anterior lumbar interbody fusion, L3-4 and L5-S1 threaded 
fusion cages and harvesting of left iliac bone graft.  The 
Veteran is service-connected for degenerative joint disease 
of the lumbar spine.  

On VA examination in October 2008, the Veteran complained of 
low back pain.  Neurological evaluation shows no deficits.  
The examiner concluded that based on clinical and 
neurological examination, there was no evidence of sciatic 
disease.  

Analysis

The Veteran maintains the service connection is warranted for 
sciatica as it was either incurred in service, or in the 
alternative, as a result of his service-connected 
degenerative joint disease of the lumbar spine.  

A review of the claims file reveals that the preponderance of 
the evidence weighs against the Veteran's claim.  The 
competent and credible evidence fails to show that the 
Veteran currently has sciatica, and even if assuming, without 
conceding, the presence of sciatic, it fails to show that it 
is related to service or any service-connected disability.

As noted above, the Board acknowledges that the Veteran 
complained of and received treatment for back pain with 
sciatica in service.  However, on his most recent VA 
neurological examination in October 2008, the examiner 
concluded there was no evidence of sciatica.  In the absence 
of evidence of present sciatica, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  That is, 
although the Veteran was treated for sciatica in service, 
this alone is not enough to establish service connection, 
there must be a current disability resulting from the 
condition.  Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  
The October 2008 VA examiner found no clinical evidence of 
sciatica.  Further, the Board finds that the examination 
report is adequate.  Although typographical errors are 
present, the gist of the report is clear.  Additionally, the 
examiner reviewed the Veteran's claims file, medical history, 
and examination findings prior to rendering an opinion.

The Board is cognizant of the Veteran's honorable service and 
note that the Veteran is competent to describe an injury; 
however, sciatica is not a condition under case law that has 
been found to be capable of lay observation.  Therefore the 
determination as to the presence of current disability is 
medical in nature, that is, not capable of lay observation, 
and competent medical evidence is needed to substantiate the 
claim.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On 
the question of whether the Veteran has a chronic condition 
since service, the evidence must be medical unless it relates 
to a condition as to which, under case law, lay observation 
is competent); see Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(Lay testimony is competent to establish the presence of 
observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation).  

In this case and alternatively, the Board recognizes the 
holding in McLain v. Nicholson, 21 Vet. App. 319 (2007).  In 
McLain, the Court held that the requirement that a claimant 
have a current disability before service connection may be 
awarded for that disability is also satisfied when a claimant 
has a disability at the time a claim for VA disability 
compensation is filed or during the pendency of that claim, 
even if no disability is present at the time of the claim's 
adjudication.  As noted above, a current disability of 
sciatica was not shown upon examination in October 2008, but 
when the Veteran filed his claim in October 2003, sciatica 
was noted in the service treatment records and on VA 
examination in March 2004.  Thus, the requirement of a 
current disability, under McLain, for purposes of service 
connection analysis, arguably is satisfied.  

Nonetheless, the preponderance of the evidence still weighs 
against the Veteran's claim.  On VA examination in March 
2004, the examiner opined that the Veteran's sciatica is not 
as likely as not related to service as sciatica and 
neurological deficits were not shown on several neurological 
examinations in service.  The Board notes that the examiner 
based his opinion on a review of the claims file, the 
Veteran's medical history, and examination findings.  
Moreover, this evidence is uncontroverted.  There is no other 
competent and credible evidence of record etiologically 
linking the Veteran's sciatica to service or any event of 
service.

Finally, the Board notes the Veteran's assertions that his 
sciatic, assuming its presence, is due to his service-
connected degenerative joint disease of the lumbar spine.  In 
this regard, VA regulations provide that secondary service 
connection may be granted for a disability that is 
proximately due to or the result of a service- connected 
disability.  38 C.F.R. § 3.310(a).  Secondary service 
connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The evidence does not show that the Veteran's sciatica is 
related to his service-connected degenerative joint disease 
of the lumbar spine.  In fact, the only evidence of record 
suggesting such is the Veteran's own recitations.  As the 
Board may consider only independent medical evidence to 
support its finding as to a question involving medical 
causation, which is not capable of lay observation, and as 
there is no favorable medical evidence to support the claim, 
as articulated above, the Board finds that service connection 
for sciatica as secondary to the service- connected 
degenerative joint disease of the lumbar spine under 38 
C.F.R. § 3.310 is not warranted.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.  Under 
38 U.S.C.A. § 5103(a), VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.   Also, the VCAA notice requirements 
apply to all five elements of a service connection claim.  
The five elements are: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  The VCAA notice must be provided to 
a claimant before the initial unfavorable adjudication by the 
RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication and post-adjudication VCAA 
notice by letters, dated in November 2003 and June 2008, 
regarding the Veteran's claim for service connection.  The 
Veteran was notified of the evidence needed to substantiate 
the claims of service connection, namely, evidence of current 
disability; evidence of an injury or disease in service or an 
event in service, causing injury or disease; and evidence of 
a relationship between the current disability and the injury, 
disease, or event in service.  The Veteran was notified that 
VA would obtain service records, VA records, and records of 
other Federal agencies and that he could submit private 
medical records or authorize VA to obtain private medical 
records on his behalf.  The notice included provisions for 
disability ratings and for the effective date of the claim, 
that is, the date of receipt of the claim.

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim).  

To the extent that the VCAA notice pertaining to degree of 
disability and effective date came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying VCAA notice, the 
claim of service connection for sciatica was readjudicated as 
evidenced by the supplemental statement of the case, dated in 
December 2008.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007) (Timing error cured by adequate VCAA notice and 
subsequent readjudication without resorting to prejudicial 
error analysis.)

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service 
treatment records, VA and private medical records and 
afforded the Veteran VA examinations.  As discussed above, 
the Board finds that the VA examinations are adequate.  
Opinions were rendered based on a review of the Veteran's 
claims file, medical history, and examination findings.

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


ORDER

Service connection for sciatica of the left lower extremity 
is denied.  


REMAND

The Veteran claims that he had the following knee surgeries 
performed at the Good Shepherd Medical Center: an arthrotomy 
on his knees in 1977 and 1978 and arthroscopies in 1989.  In 
June 2008, the Board remanded the Veteran's service 
connection claims for right and left knee disabilities and 
requested that records from Good Shepherd be obtained.  
Although the records were requested, the file shows that only 
the records for the Veteran's back surgery in 1998 from Good 
Shepherd were obtained.  As the requested development has not 
been completed, further action to ensure compliance with the 
remand directive is required.  Stegall v. West, 11 Vet. App. 
268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain records from the Good 
Shepherd Medical Center, Longview, 
Texas, from 1977 and 1978 for bilateral 
knee surgery, and from 1989 for 
arthroscopic surgery on both knees.  If 
the records cannot be obtained, 
documentation indicating such should be 
obtained and incorporated into the 
claims file.  The Veteran should also 
be provided with an opportunity to 
submit the reports.  

2.  After the above development is 
completed, adjudicate the claims.  If any 
benefit sought remains denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


